Detailed Action1
Election/Restriction
Applicant timely traversed the restriction (election) requirement in the reply filed on April 29, 2020.
The traversal between groups I and II is on the ground(s) that there is a lack of search burden and that piecemeal prosecution should be avoided.  In the same reply, applicant canceled the claims of Group II rendering these arguments moot.  Regardless, applicant’s argument lacks merit because the restriction laid out that the two groups related to different inventive elements, that would require search in different areas; none of which has been substantively disputed by applicant.  The restriction requirement between Group I and II is still deemed proper and is therefore made FINAL.

America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting Rejections
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 2 & 9 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 & 8 of U.S. Patent No. 10,724,385.
Claims 2 and 9 of the instant application are word-for word identical to claims 1 and 8 of the ‘385 patent, with only one exception.  Claims 1 and 8 contain the additional intended use that such that a vibratory force is imparted through the operative head.  Such intended use language, however, does not alter any structure. As such, the two claims anticipate each other in both directions.
  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-8, 10-14, and 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11-15 of U.S. Patent No 10,724,385.  Although the claims at issue are not identical, they are not patentably distinct from each other, as shown below.
Claim 1 of the instant application is substantially identical to claim 1 of the ‘385 patent. The only difference being that the instant claim 1 lacks the vibrational limitations.  Since a claim containing elements A, B, & C anticipates a claim containing A & B, claim 1 of the ‘385 patent anticipates the instant claim 1.  The same is true of instant claims 3-8 and 10-14, based on claims 2-13, respectively.  
Claims 21-22 are substantively taught (and anticipated) by claims 8-9 of the ‘385 patent.  Claim 23 is likewise taught by claim 9 of the ‘385 patent.  Claims 24-26 are taught by claims 10, 7, and 13 respectively of the ‘385 patent.

Rejections under 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 6, 8, 14, & 25-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2015/0128417 to Laborde.
Claim 1 recites an apparatus for installation or removal of a turbine blade.  Laborde relates to a turbine blade removal tool (1).  See Laborde [0002].  Laborde teaches its tool has an operative head (44) that is capable of the intended use of engag[ing] an axial sidewall of a turbine blade base; and a mount (2) that can be removably coupled to a portion of a turbomachine assembly by a coupler.  The turbomachine is not a claimed element as the claim is only directed to the tool.  Claim 1 also recites that the operative head is shaped to impart an axial and a circumferential force against the turbine blade base.  Figures 1, 3, 13, and 14a-b of Laborde all show that the tool is angled such that the impact force is angled, resulting in force being applied in direction that is partially axial partially circumferential.  Furthermore, figure 1 shows the pusher block (44) has an angle so that it will sit flush against the turbine vane while angled relative to the axial direction.  Thus, the operative head is shaped in a manner to facilitate the intended use of imparting the claimed forces.
Claim 4 recites that the operative head is further shaped to axially displace a turbine blade having an interlocking shroud profile.  A head that pushes the shroud or a turbine bucket does not care whether the blade has an interlocking shroud profile.  Such a head could be used in a system that expands interlocking blades away from them and then pushes them out. As such, the head (44) of Laborde is still shaped to perform the intended use.  Claim 6 recites the coupler includes at least one hook configured to engage an axial sidewall of the turbomachine assembly.  Figures 1 and 4 of Laborde shows that the mount (2) has sidewalls (8, 10) with a hook-like region where the wall meets the front element (4).  This region is capable of engaging an axial sidewall.
Claim 8 recites substantively similar features to claim 1 and then additionally teaches an actuator configured to move the operative head into and out of engagement with the axial sidewall of the turbine blade base.  Laborde teaches the tool includes a hydraulic ram (18) that is capable of moving the tool head (44) into and out of engagement.  Claim 8 also recites that the actuator is slidably coupled to an exterior surface of the mount.  Laborde shows the ram is slid into position against an exterior surface wedge (24).  See Laborde figures 1-2.  Claim 14 recites the apparatus has a pair of circumferentially spaced guide rails positioned on the mount.  Side circumferentially spaced and may be considered guide rails.  They are also indirectly coupled to the actuator via front plate (4) and rear plate (6).  Claim 14 also states the distance between the rails is equal to a circumferential length of the turbine blade base.  The turbine base is not a claimed element, nor a defined length.  The tool of Laborde is capable of being used with turbine blades of any desired base length, including ones that would be equal to the spacing.  If applicant insists on the length being some specific length, this would render the claim indefinite.  Claims 25-26 adds the limitations of claim 8 and 14 into claim 1 and are rejected for the same reasons. 

Allowable Subject Matter
Claims 3, 5, 7, 10-13, & 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is 571-270-3257. The examiner’s fax number is 571-270-4257.  The examiner can normally be reached on Monday-Friday from 9 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726


    
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action.  All direct claim quotations are presented in italics.  All non-italic reference numerals presented with italicized claim language are from the cited prior art reference.  All citations to “specification” are to the applicant’s published specification unless otherwise indicated.